 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   CITIZENS AGAINST CORRUPTION, an                   CASE NO. 1:19-CV-0106 AWI GSA JLT
     organization; THE GREEN MILE, a
 9   California Unincorporated Association;            ORDER RE: PLAINTIFFS’
     GREEN CROSS OF NORTH                              APPLICATION FOR ORDER STAYING
10   BAKERSFIELD, a California                         ENFORCEMENT
     Corporation; BIG O RELIEF; a California
11   Corporation; TANNER-VEST, INC., a
     California Corporation,
12                                                     (Doc. 11)
                          Plaintiffs
13
                   v.
14
     COUNTY OF KERN, a political
15   subdivision of the State of California;
     KERN COUNTY BOARD OF
16   SUPERVISORS, collectively; LETICIA
     PEREZ, individually and as Kern County
17   Supervisor; MICK GLEASON,
     individually and as Kern County
18   Supervisor; DAVID COUCH, individually
     and as Kern County Supervisor; MIKE
19   MAGGARD, individually and as Kern
     County Supervisor; ZACK SCRIVNER,
20   individually and as Kern County
     Supervisor; KERN COUNTY SHERIFF’S
21   DEPARTMENT, collectively; DONNY
     YOUNGBLOOD, individually and as Kern
22   County Sheriff; KERN COUNTY
     COUNSEL’S OFFICE, collectively;
23   MARK L. NATIONS, individually and as
     Kern County Counsel; JAMES
24   BRENNAN, individually and as Deputy
     Kern County,
25
                          Defendants
26
27          Plaintiffs are medical marijuana dispensaries located in Kern County. They have filed suit
28   against Kern County and associated individuals alleging that adoption and enforcement of Kern
 1   County Ordinance Code § 19.08.055, which deals with the licensing of marijuana dispensaries
 2   under California law, violates their constitutional rights in contravention of 42 U.S.C. §§ 1981 and
 3   1983.
 4           Plaintiffs have filed a request termed “PLAINTIFFS’ APPLICATION FOR ORDER
 5   STAYING ENFORCEMENT OF KERN COUNTY ORDINANCE CODE SECTION 19.08.055.
 6   (28 U.S.C.S., §2283; 42 U.S.C.S., §1983).” This appears to be a request for a preliminary
 7   injunction to enjoin any legal authorities from enforcing the ordinance. Under federal standards,
 8   to obtain a preliminary injunction, a party must show “(1) that he is likely to succeed on the
 9   merits, (2) that he is likely to suffer irreparable harm in the absence of preliminary relief, (3) that
10   the balance of the equities tips in his favor, and (4) that an injunction is in the public interest.”
11   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008), citations omitted. Further, that
12   movant must “make a showing on all four prongs.” All. For The Wild Rockies v. Cottrell, 632
13   F.3d 1127, 1135 (9th Cir. 2011). In their filing, Plaintiffs only address the issue of whether the
14   U.S. District Court has the authority to enjoin state authorities in this circumstance. They ignore
15   the preliminary injunction standard and make no attempt at show how each of the four prongs are
16   met in this case. Additionally, Eastern District Local Rule 231(d) sets out additional procedural
17   requirements. Plaintiffs have not followed the local rules either.
18           Consequently, Plaintiff’s application for order staying enforcement is DENIED.
19
     IT IS SO ORDERED.
20

21   Dated: March 7, 2019
                                                    SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28

                                                         2
